 In the Matter of ELECTRIC BOAT Coi\IPANYrm,?dTNDUSTRIAL UNION OFMARINE AND SHIPBUILDING WoRIIrBS or AMERICA, LOCAL No. 6Case No. C-165.-Decided June 1, 1938ShipbuildingIndustry-Interferencc,Restraint,andCoercion:antiunionstatements; warning to desist from unionactivity-Company-Dominated Union:domination of and interference with formation and administration; financial andother support; meetings and elections held, <uid dues colleclcd, on companyproperty and during working hours; disestablished, as agency for collective bar-gaining-Discrinm.inI't(Orn:discharge; for union men)ber,;hip and activity; todiscourage membership in unionStrike:,,it-down: result of employer's unfairlaborpractice-Conciliation:efforts at, by Connecticut State Board of MediationandArbitration-Reinstate,ni'ntOrdered:di;,chargcd emnployee; striking em-ployees, upon application, dismissing newly hired employees if necessary; pref-erential list ordered: to be followed in further reinstatement-BackPay:awarded to discharged employee ; ordered to striking employees who are notreinstated or placed on preferential list: within i days of application forreinstatement.Mr. Marne Laufer;for the Board.Mr. Gilbert FL Montague,of New York City,Mr. Thomas E. Tro-land,of New London, Conn., andMr. Park Doing,of New York City,for the respondent.Mr. Morris Lubehansky,of New London, Conn., for the Association.Mr. Paul S. Kuelthau,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn March 3,1937,Industrial Union of Marine and ShipbuildingWorkers,Local No. 6, herein called the Union, filed with the RegionalDirector for the First Rog ion(Boston,Massachusetts) a chargeagainst Electric Boat Company,Groton,Connecticut,herein calledthe respondent,alleging that the respondenthad engagedin and wasengaging in unfair labor practices affecting commerce within themeaning of the National Labor Relations Act, 49 Stat. 449,hereincalled the Act.On April 6,1937, the National Labor Relations Board,572 DECISIONS AND ORDERS573herein called the Board, acting pursuant to Article IT, Section 37 (a),of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered the case transferred and continued. before it.On April 30, 1937, the Board issued its complaint alleging that therespondent had engaged in unfair labor practices affecting commercewithin the meaning of Section 8 (1), (2), and (3), and Section 2 (6)and (7), of the Act.With respect to the unfair labor practices, the complaint allegedin substance that the respondent, on February 18, 1937, dischargedFrank Sherman because he joined and assisted the Union; that alarge number of the employees of the respondent struck on February23, 1937, because of Sherman's discharge and other acts of the re-spondent and that the respondent has since refused to reinstate them;that the respondent has dominated and interfered with the formationand administration of Employees Association of the Electric BoatCompany, Groton, Connecticut, Inc., herein called the Association ;that the respondent by discharging Sherman and dominating andinterfering with the Association has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The complaint and an accompanying notice of hearing were servedon the respondent and on the Association on May 3, 1937.On May8,1937, the Association filed a petition to intervene, which wasgranted by the Board on May 11, 1937.On May 11, 1937, the respondent filed an answer to the complaint,denying that it was subject to the jurisdiction of the Board and thatit had engaged in unfair labor practices as alleged in the complaint.Pursuant to the order adjourning the hearing, which was dulyserved on the parties, a hearing was held at New London, Connecti-cut, from May 20 to June 17, 1937, before Frank Bloom, the TrialExaminer duly designated by the Board.The Board, the respond-ent, and the Association were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to produce evidence bearing upon the issues was affordedto all parties.At the conclusion of the Board's case, Gilbert R. Montague, seniorcounsel for the respondent, made 60 motions to dismiss the complaint.These motions questioned the authenticity of the complaint, the suffi-ciency of the evidence to support the allegations of the complaint,and the conduct of the Trial Examiner and the attorney for theBoard.The motions were renewed at the close of the bearing.TheTrial Examiner reserved ruling on all of there except the one ques-tioning the authenticity of the signatures of the members of theBoard to the complaint, which was denied. 574NATIONAL LABOR RELATIONS BO.1IRDDuring the course of the hearing, the Trial Examiner ruled onother motions and objections to the introduction of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds noprejudicial errors were committed.They are hereby affirmed.In his statement of exceptions, counsel for the respondent takesexception to the conduct of the hearing and the attitude of the TrialExaminer and of counsel for the Board. In this connection, thestatement of Morris Lubehansky, counsel for the Association, at theconclusion of the hearing is illuminating :I have no motions to make, if the Court please, T am glad thatthe trial has come to an end.We have been here for four solidweeks.I might say we have all been under a tension, and endera strain, and I am quite sure if there were any unpleasantnessabout this proceeding it was done through the zealousness withwhich counsel attempted to protect the interests of their clients,rather than any personal reason.So far as I am concerned, representing the Employees' Asso-ciation, I will say to you that it has been a pleasure to conductthis, with Mr. Lauter representing the Board, and the Trial Ex-aminer, personified by Your Honor sitting on the bench, Mr.Troland and Mr. Montague.And it has been a great experience, so far as our client is con-cerned, and myself, to say that it has been conducted with de-corum, with order, and with fairness. I have disagreed a greatnumber of times with the Trial Examiner on the question ofrules against my motions, but not in so far as decorum is con-cerned.I want also to pay a: compliment to the men and womenhere.They have conducted themselves, in my small judgment,as ladies and gentlemen.We have all been under a seriousstrain, and to conduct a trial that took four weeks' time is cer-tainly a compliment to the reserve, and to the respect the peoplehave given the court, the Trial Examiner, and to the counselfor the Board, and I want to go on record as saying Your Honorhas conducted this case the same as any Superior Court Judge inour county would conduct it, with fairness, courtesy, and withrespect to the counsel in so far as I am concerned.I want to thank Your Honor for the consideration you havegiven.In view of the above statement and on the record itself, we are ofthe opinion that Mr. Montague's objections are unfounded.The respondent contends that the refusal of the Board to issuesubpenas upon its application was prejudicial to its case.The pro-cedure for obtaining subpenas from the Board is clearly outlined inArticle IT, Section 21, of National Labor Relations Board Rules DECISIONS AND ORDERS575and Regulations-Series 1, as amended.Since the respondent'sapplication did not conform to the procedure outlined there, it can-not be heard to complain.At the hearing, the Trial Examiner granted counsel for the re-spondent permission to file a brief, and a brief was filed on June 28,1937.On July 3, 1937, the Trial Examiner filed his Intermediate Re-port, which was duly served upon the parties. In his IntermediateReport the Trial Examiner denied the motions of counsel for therespondent to dismiss the complaint and found that the respondenthad committed unfair labor practices as alleged in the complaint.At the hearing and in his Intermediate Report, the Trial Examinerneglected to rule on the respondent's motion to strike matter, readby counsel for the Board from the hearing before the special com-mittee of the United States Senate investigating the munitions indus-try, pertaining to the basic submarine patents owned by the respond-ent.That motion is hereby granted.Pursuant to notice a hearing for the purposes of oral argumentwas held before the Board in Washington, D. C., on July 8, 1937.The respondent and the Association were represented and partici-pated in the argument.On July 23, 1937, the respondent and the Association filed excep-tions to the Intermediate Report, to which the Board has given dueconsideration.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Electric Boat Company, is a New Jersey corpora-tion having its principal executive office in New York City. It ownsplants at Bayonne, New Jersey, and at Groton, Connecticut.Theplant at Bayonne, New Jersey, is engaged in making and repairingwooden motorboats, electric motors, and generators.We are con-cerned only with the plant at Groton, Connecticut, which is engagedprincipally in the building of submarines for the United States Navy.It also manufactures heavy oil engines of the Diesel type, air com-pressors, periscopes, steering and diving engines, and other miscella-neous equipment for submarines.On January 6, 1937, the estab-lishment at Groton employed 2,092 persons, of whom 55 wereemployed in the office and '146 in the draughting room.The Grotonplant consists of-54 acres with 3,140 feet of frontage on the ThamesRiver.It is located on the maain line of the Iew York, New Haven, 576NATIONAL LABOR RELATIONS BOARDand Hartford Railroad which has a siding into the respondent'syard.The respondent purchases outside Connecticut most of the rawmaterials and fabricated goods used in its plant.The chief itemspurchased from States other than Connecticut are pig copper, piglead, steel in various forms, electric cable and apparatus, and fabri-cated machine units. In 1935 the respondent purchased $236,380.44worth of raw materials or fabricated goods in Connecticut and$1,072,790.26 worth from 14 other States.' In 1936, the respondentpurchased $280,224.25worth of material in Connecticut, and$1,086,861.37 outside.By far the greatest part of the respondent's business is buildingsubmarines for the United States Government.The following tableshows the business at the Groton yard:NonsubmarineYearAmountSubmarineUnitedForeinPrivateStatesGovern-ggovern-montmentsPercentPercentPercentPercent1934___________________________________$4,145,953.8878.406.572.5312.491935 -----------------------------------6,419,576. 9695.312.711.88.11936___________________________________6,755,765.4496.043.04.85.07At the time of the hearing the respondent had contracts for sixsubmarines for the United States Navy, of which it had started tobuild four. It takes approximately 29 months to build a submarineof the type now being built for the Navy, and each submarine carriesa 6 months' guarantee. It sometimes is necessary for the respondentto send men to repair submarines in other yards.Usually only super-visory employees are sent, and the labor is hired at the place ofrepair.After a submarine is completed it is taken for trial runs by a crewrecruited from among the employees at Groton. It, is then returnedto Groton and is delivered. to the Navy at the submarine base 11,2 miles1The 14 States and the amounts purchased from each are:State19351936State19351936Delaware______________________________$86.32New York -----------------$316,678.41$313,777.68Illinois____________________$23,400.6032,422.75New Jersey_-___131,434.71138,907.02Indiana----------9,995.3114,656.95Nebraska__________________34,391. 25_Iowa----------------------481.2077.27Ohio----------------------61,151.3941,571.29Massachusetts_____________110,468.17142,737.85Pennsylvania__ ___________230,386.36330,707.41Maryland -----------------90,145.252,360.96Rhode Island23,274.5326, s15.02Michigan__________________6,986.253,682.42Wisconsin -----------------20,209.0024,039. 79Maine_____________________13,787.8315,318.60 DECISIONS AND ORDERS577up the Thames River.The Thames River is a navigable river,having a 30-foot channel which 10,000-ton ships have navigated atleast as far as the submarine base.After delivery, the submarinesbecome commissioned vessels in the United States Navy.The respondent has been the only private manufacturer of sub-marines in the United States since 1933 and holds basic patents onitems of submarine construction which are recognized in the UnitedStates and abroad.The respondent also owns a registered trade-mark which it uses on the motorboats constructed at its Bayonne,New Jersey, plant.'In 1936 the respondent did business in the amount of $204,997.98.with private customers in Delaware, Louisiana, Massachusetts, NewYork, Pennsylvania, and Connecticut.The amount done for cus-tomers in Connecticut was $89,352.40.Part of such private work isthe manufacture of Diesel engines.Delivery is always made on allof this work at the Groton yard, but to a large extent shipmentout of Connecticut immediately follows.II.THE ORGANIZATION INVOLVEDLocal No. 6, Industrial Union of Marine and Shipbuilding Work-ers of America, is a labor organization admitting to membershippersons employed at the respondent's Groton plant. It is a localof a national union affiliated with the Committee for IndustrialOrganization.III.TFIE UNFAIR LABOR PRACTICESA. Domination of and interference with the Association1.Organization ,In May 1933 L. Y. Spear, vice president of the respondent, seeingthe imminent enactment of the National Industrial Recovery Act,became interested in how shipyard employees were organized.Uponthe enactment of the statute on June 16, 1933, Spear suggested toO. P. Robinson, works manager for the respondent, that he inves-tigate the employees' representation plan of the Bethlehem Ship-building Corporation in its plant at Quincy, Massachusetts.OnJune 20, 1933, Robinson went to Quincy and upon his return wroteamemorandum to Spear outlining the Bethlehem plan.On June26, 1933, Robinson wrote another memorandum to Spear which wasentitled, "Proposed Procedure for the Organization of Employees'Representation Plan."We quote from that memorandum :1.Divide the plant up into the following divisions : 578NATIONAL LABOR RELATIONS BOARD2.Select three fair minded employees from each of the abovedivisions.3.Call these men into a meeting this afternoon and explain thesituation frankly andpoint out the advantages in organiz-ing under the proposed plan.Then obtain from them anexpression as to their feelings in the matter, outliningbriefly,the steps we will follow.4.Call a general meeting for Wednesday afternoon at 3: 30o'clock, this meeting to be called by distributing amongstthe employees tomorrow, circulars which will describe theobject of the meeting and asking them, if they are inter-ested, to come prepared to nominate a committee consistingof one representative from each division who will workwith the management in forming a set of by-laws.Thiscommittee then we hope will consist of one of each of themen whom we have previously talked to.5.Draw up the by-laws.6.Elect and appoint representatives.I would suggest that a brief talk by you at the general as-sembly would start things off in good shape.The procedure in the organization of the Association followed theabove outlined almost to the letter.On June 26, 12 or 16 "fair minded employees," selected by theforemen, met with Spear and he explained the N. I. R. A. to them.One or two men from each department were present. Although therespondent contends that this meeting was held merely to explainthe N. I. R. A. to its employees, it is plain that Spear went con-siderably further.Thus when Fred Manning, later financial secre-tary of the Association and hull inspector for the respondent, in-quired about the meeting from the two men' in his department whohad attended, they told him that it was a meeting to form some sortof organization.On June 27 the respondent posted a notice throughout the plantannouncing a general meeting of all employees in the mold loft room.This notice stated that with the N. I. R. A. in mind the respondenthad "made a study of employees' representation plans in variousyards and believe that one can be set up which will be to your ad-vantage." It went on to say that a meeting had been held on June26 at which "the possibilities of an employees' representation planwere discussed" with representatives from the eight divisions of theplant "to determine your feeling in the matter," and that "the man-agement obtained the impression that the idea met with the favorof those present."The notice added that if the employees were infavor of such a plan, they should appoint a committee of eight men, DECISIONS AND ORDERS579one from each of eight specified divisions of the plant, to meet witha representative of the management to draw up bylaws. Spear tes-tified that this notice had been approved by him before it wasposted.The general meeting was held in the mold loft room on June 27at 3:45 o'clock. It was attended by all employees including theforemen and superintendents.After the selection of a chairman,Spear spoke.There is some conflict of testimony as.to what he saidbut he and Frank Draminski, an employee who was active in theAssociation at that time and later was the organizer of the Union,substantially agree.Spear explained the requirements of the N. I.R. A. and said that the employees' representation plan at BethlehemShipbuilding Corporation had worked very well and the men mightwant to adopt it.He suggested that they go to Quincy, Massa-chusetts, to investigate it.Spear further pointed out the difficultiesin dealing with outsiders, both because they would not know con-ditions in the plant and because it might mean that the respondentwould have to negotiate with many craft unions.After Spear'sspeech and the departure of the supervisory officials, the men dis-cussed the question of the type of organization they wanted andelectedE.A. Judson secretary.There seems to have been someconfusion caused by several people trying to speak at once. It wasfinallymoved that an employees' association be organized, but.Draminski countered with a motion that start of such organizationbe held in abeyance for one week.Draminski was under the im-pression his motion was carried while others did not hear Dramin-ski'smotion and believed that the motion to organize an associationwas carried.The meeting adjourned when the quitting whistle blewat 4: 15 o'clock.AOn June 28 there was a meeting of representatives of the depart-ments in the office of Edwin B. Wheeler, manager of the shipbuild-ing department.The representatives had been appointed by theforemen in some departments and elected in others. James I. Mun-dell,who had been elected chairman at the June 27 meeting, pre-sided.He urged that they hurry to comply with Spear's suggestionsof June 27 so that the respondent could bid on the submarines forwhich contracts were about to be let.Draminski objected to rushingthe organization through and James Stitt, later elected presidentof the Association, suggested sending a committee to Quincy, Massa-chusetts, to investigate the Bethlehem Shipbuilding Corporation'splan.A committee, consisting of Draminski, Oliver Young, JosephSandora, Charles Riley, and one Potter, all employees of the re-spondent; was selected for this purpose.The committee went to Quincy within the next day or two.Whem,_they arrived at the Bethlehem plant, they found Gould, the plant 580NATIONALLABORRELATIONS BOARDmanager, and several of the representatives waiting to greet them.Gould explained the benefits of the plan, such as insurance, hospital-ization, and group buying, but seemed reluctant to talk about wagerates.That noon, the committee ate at the Bethlehem plant, andGould acted as one of the waiters.Although Robinson denied mak-ing arrangements for the committee at the Bethlehem yard, hisdenial is not convincing in view of the committee's welcome there.Gould had at least been informed of when they were coming andgiven further particulars to enable him to make the preparations.Robinson's denial becomes more unconvincing when we consider thatthe respondent paid Draminski $13 or $15 for the use of his carin taking the committee to Quincy.Draminski also testified thatOliver Young, who took care of their other expenses on the trip, toldhim that the respondent was reimbursing him.Although OliverYoung was called by the respondent and testified at the hearing,he did not deny that statement.On July 1, 1933, the committee reported back to the representativesat a meeting held in Wheeler's office.Three of the committee re-ported that the Bethlehem plan was dominated by the companywhile the other two made no report. James Stitt was elected presi-dent of the Association, an office which he still retained at the timeof the hearing.After his election, Stitt appointed a committee,which included Draminski, to draft the bylaws.This task occupied the committee for the next 10 days or 2 weeks.The bylaws committee met during working hours in the plant andDraminski, at least, was never docked for the time he spent on thebylaws, nor does it appear that any other member of the committeelost any pay because of that time spent away from his job.Robin-son testiffied that he was called in at times "to clear up some points"though he was not a committee member.During this period Spearwas importuning Robinson to hurry the bylaws committee and getthe Association organized.Robinson told him that the men did notseem disposed to hurry.At the same time ' Stitt also was urgingthe committee to expedite matters because Spear wanted to bid onthe submarines and wanted to have the wage scale set before hesubmitted his bids.When the committee completed its work, the employees of theplant voted to accept the bylaws as submitted.The poll was heldduring working hours in the plant, and Draminski, who was a teller,was paid by the respondent for the time so spent.Sometime thereafter the election of officers of the Association waslikewise held during working hours in the plant. James Stitt waselected president, Frank Draminski, first vice president, Joseph Sen-dora, second vice president, E. A. Judson, recording secretary. Fred DECISIONS AND ORDERS581W. Manning,financial secretary,and J.A. Ellis, treasurer.Thiselection completed the organization of the Association.It is apparent that the Association was organized wholly at theinstigation and with the assistance of the respondent, in generalaccord with the plan laiddown byRobinson in his memorandumto Spear.2.Administration before July 5, 1935Before the Association was fully organized and ready to deal withthe respondent it became necessary, because of the promulgation ofthe N. I. R. A. shipbuilding code and the closing of bids on sub-marines, for the respondent to change the hours and rates of pay inits plant.About August 1, 1933, the respondent distributed to itsemployees cards showing their proposed increased hourly rates andweekly wages under the new hours.On August 2 the respondentwrote to the Association saying that the rate cards had been dis-tributed and that the respondent wanted to be informed of theAssociation's action on the wage rates not later than August 4. Con-sequently on that day the Association took a vote during workinghours and in the plant.The bylaws committee acted as the electioncommittee and, although the ballot took approximately half a day,no pay was lost by the persons conducting it.After its organization the Association, usually through Stitt, itspresident, took up many small grievances with Robinson. Stitt,always performed this task during working hours.He testifiedthat, as a result, for the first 2 or 3 months he sometimes lost paybecause of being away from his machine so much. Thereafter liewas placed on salary and was not docked for the time lie spent onAssociation business.If Stitt was unable to settle the grievanceswith Robinson he took them up with the executive committee ofthe Association.The bylaws of the Association make no provision for meetings ofthemembers of the Association, and none were held.Draminskitestified that he proposed to the bylaws committee that such meetingsbe provided for but that Robinson objected, saying that such a pro-vision would only cause turmoil.While Robinson denied that hisintervention prevented the inclusion of a provision for general meetings, Draminski's testimony is more persuasive.The bylaws did provide for meetings of the representatives electedby the employees.They met in the Association room which the re-spondent had provided for them on the balcony of the machine shop.The respondent contends that the room was provided as a result ofcollective bargaining, and that the idea originated with the Associa-tion.However that may be, the meetings were held during workinghours, and the representatives lost no pay for attending.The room 582NATIONAL LABOR I{ELATIONS BOARDwas used by the representatives during 1933 and 1934. In the latterpart of 1934, they started meeting at the German Club in NewLondon, Connecticut, although the room at the plant was still retainedand used at times.The dues for the Association were 10 cents per month from October1933 to July 1934, when they were changed to 50 cents a year.Thesedues were collected by the representatives who turned them over toManning, the financial secretary.Both the collection and the pay-ment to Manning were often made during working hours with noobjection from the respondent.The respondent gave Manning per-mission to enter the plant evenings in order to collect dues.Manningwrote a letter to the employees, which was evidently posted on thebulletin boards, stating that lie would be in the electrical departmentoffice on Wednesday mornings from 7: 10 to 7: 45 to give informationand service.Work in the plant in general started at 7: 30 at thattime, although Manning's particular work did not begin until 8o'clock.Manning also kept the books of the Association in the elec-trical department office, though he denied working on them duringworking hours.The method of voting in the periodic elections of representatives isalso noteworthy, especially when it is recalled that many of the origi-nal representatives were selected by the foremen.There were nonominations. In each department the then representative carried theballot box around to the individual employees.When he approachedthem, they would ordinarily ask him who was running, and he wouldsay either that he or that someone else was.The voter would thenwrite on a slip the name of the candidate preferred and drop it intothe box.After all the men had voted the representative would countthe ballots.Sometimes he was assisted by the foreman and sometimesby one of the other men in the department. It is true that in at leastone department the procedure was to have a general meeting of theemployees to elect the representatives, but the record indicates thatthis practice was not general.In the fall of 1933, Robinson made arrangements for group lifeand health insurance which was made available to all employees pur-suant to a State law.That was done at the request of the Associa-tion, and no doubt had its origin in the trip to Quincy which therespondent had suggested and paid for. After negotiations with vari-ous companies, the Travelers Insurance Company was selected asinsurer.Robinson induced the Travelers to print the bylaws of theAssociation and an application blank for Association membership inthe same booklet with the group-insurance plan.This booklet, whichwas furnished to all employees by the respondent as they were hired,gives the impression that membership in the Association is a condition DECISIONS AND ORDERS583to obtaining the benefits of the group-insurance plan.Although it istrue that Frank Sherman took out the group insurance without join-ing the Association, the mere fact that the respondent distributed thebooklet to all new employees gave the Association a tremendousadvantage in securing members.The respondent also permitted the Association to sponsor thecachet 2 commemorating the launching of the submarineCuttlefishon November 21, 1933. The effect of this was to give the Associationadded prestige in the eyes of the persons working in the yard.In the summer of 1934 the Union started to organize in the re-spondent's plant at the instance of Draminski who had become dis-gusted with the Association.About July 25, 1934, Draminski wascalled to the office of George Haupt, the hull superintendent, whowarned him about his "missionary" activities. Immediately there-after Draminski was called to Robinson's office, where he found Stitt,Manning, Judson, Sendora, and Ellis, the other officers of the Associa-tion.Robinson said that it was unfortunate that certain officers ofthe Association had been helping the Union.Robinson went on tosay that a "red" organizer had come to town from the "red" unionwhich was no doubt financed by Soviet Russia.Draminski said hehad been helping the Union and that he would like to have theorganizer of the Union debate with someone for the Association.The meeting then adjourned at Robinson's suggestion.Although bothRobinson and Haupt deny these stories, Draminski's story is per-suasive in view of Board Exhibit No. 17, and Robinson's letters toW. H. Collins, assistant general manager of the Bethlehem Ship-building Corporation plant at Quincy, Massachusetts, on October 1and 2, 1934, acknowledging receipt of the handbill and explainingthe use to which it was put and its effect on Union membership at therespondent's plant.Board Exhibit No. 17 is a handbill published bythe Association on or about October 1, 1934, from material suppliedto the Association by Robinson which he obtained from W. H. Collinsof the Bethlehem plant.The handbill consists of two articles fromtwo newspapers branding the Union and its national president, JohnGreen, as communists and giving an account of a "socialist and com-munist" meeting for peace.This handbill and the letters to Collinsgive an excellent picture of the so-called neutrality which Robinsonclaims to have maintained in the struggle between the Association andthe Union.They show conclusively that Robinson was doing every-thing in his power to discredit the Union and was using the Associa-tion as his instrument in order to carry on his activities.2A cachet is a design on the envelope containing the announcement of a launching. Itisa collector's item which is evidently much valued by persons working in and aroundshipyards.106701-a--,ol v[--"$ 584NATIONAL LABOR RELATIONS BOARDThe foregoing facts, covering the period up to July 5, 1935, showthat the Association was receiving many favors from the respondentand that the respondent was vitally interested in keeping it going.It is plain that the Association was really the creature of the respond-ent, established and maintained by it as a barrier to true collectivebargaining.3.The Association after July 5, 1935 .There was no perceptible change in the attitude of the respondenttoward the Association in the summer of 1935. The bulletin boardswhich the respondent had placed throughout the plant for the useof the Association were still used by it to post its notices; the bookletcontaining the group-insurance plan and the bylaws of the Associationas well as the application for membership therein continued to begiven to employees as they were hired; the Association continued touse the Association room in the plant although the representativesusually met at the German Club in New London and did not usuallymeet during working hours; officers of the Association continued tobe paid by the respondent for the time they spent on Association busi-ness during working hours; in short, the respondent continued lend-ing aid and support to the Association after July 5, 1935, in the samemanner as before.In July 1935 the agreement committee for the Association under-took to negotiate an agreement with the respondent to replace theone expiring in August 1935. Toward the end of July an agreementwas drawn up and submitted to the membership of the Associationfor approval.That proposal was rejected by the employees.OnAugust 2, 1935, the agreement was resubmitted with slight changes.The proposal was again rejected and the agreement committee didnot know where to turn. The ensuing events show the true char-acter of the Association.The agreement committee, instead of con-sulting the employees, turned to the respondent and requested it tohave its foremen hold meetings to determine the desires of the men.As a result of these meetings, called by the foremen, an agreementwas approved on or about August 5, 1935. This agreement grantedu 4-per cent raise instead of the 3.3 per cent provided in the August2 agreement. Since the raise was to be calculated to the nearest centon the hourly rates, however, this concession on the part of the re-spondent resulted in no raise for some employees and only a veryslight one for others.The difference between the agreements rejectedand the agreement adopted after the foremen's meetings was negli-gible.It is thus obvious that the purpose of those meetings-was-toindicate to the employees that the respondent would make no further,concessions in regard to wage increases and that they had betteraccept the respondent's offer of a 4-per cent raise. DECISIONS AND ORDERS585Most of the elections described above were held during workingHours in the plant.No account was ever given the respondent of thetime spent by any of its employees in conducting the elections andnone of themweredocked for it.On July 7, 1936, the submarinePickerelwas launched, and theAssociationwas againpermitted by the respondent to sponsor thecachet.After the signing of the 1937agreementin February a reclassifica-tion committee,consisting of the officersof the Association and therepresentatives from the department in which the applicant forreclassificationworked, was set up by the Association.The com-mittee considered 547 applications for reclassification with the re-spondent, apparently all during working hours.No one lost anypay for participation in these negotiations.Fred Manning, one ofthe members of the committee, testified he spent 12 afternoons on thiswork.From all of the above facts, it is apparent that the respondent notonly suggested and aided in the formation of the Association, butlent support to it and dominated its actions both before and afterJuly 5, 1935.We therefore find that the respondent has dominated and inter-fered with the formation and administration of the Association andcontributed financial and other support to it.We further find thatby so doing, the respondent has interfered with, restrained, andcoerced its employees in the exercise of their rights guaranteed inSection 7 of the Act.B. The discharge of Frank ShermanSherman started work for the respondent on D,:cember 26, 1934.He had previously worked at the Quincy plant of the BethlehemShipbuilding Corporation intermittently for 41/9 years.At firston whose recommendation he had been hired.After 6 or 7 weeksSherman was given a helper and employed as a second-class ship-fitter.He was given the less complicated jobs. For some' time beforehis discharge, Sherman had been laying torpedo room flats.3 Sher-man laid one flat in thePerch,thePickerel,thePermit,and theSealand two in theSkipjack,which was the submarine on which he wasworking at the time of his discharge.Sherman joined the Union in the beginning of January 1937 andwas elected shop steward about January 31, 1937.After being made3A tin pedo room flat is the floor of the torpedo roomThe proper "stiffeners" must beput underneath between the frames and braces and the whole aligned before the Plate isput on..0 586NATIONAL LABOR RELATIONS BOARDa steward, he became very active iii soliciting membership in theUnion.Sherman, together with Weiss, Hedlund, Seagal, and Bow-man, other employees active in the Union, was in the habit of goingaround, the yard during his lunch period to solicit members, andwhile so doing they would often talk to men who were playingcards with the foremen.The Union had had no success in securingthe membership of Finns in the yard, chiefly because their leader,John Kataja, refused to join.After Sherman became shop stewardhe induced Kataja to join the Union, after which the rest of theFinns, of whom there were about 30, signed up. Sherman attributesthe alleged animosity of the respondent toward him to that incident.Sherman also testified that when it was necessary for him to goanywhere in the yard during working hours after material, he oftenstopped to talk with various people for a minute or two about theUnion.The "leading man" or subforeman, of Sherman's group wasJoseph Garvey.Sherman had asked him to join the Union at oneme.Sherman claims that some time later he and Seagal were-1under one of the submarines when Garvey came upon them andtold them that they had better "watch their step" and "forget aboutthe Union" or they would get into trouble.Garvey denied sayinganything of the kind but said he did tell Sherman once or twiceto hurry up with the flat in theSkip.jaclcbecause Menzie, the fore-man of the shipfitters, was getting impatient.On February 17, 1937, at about 8:00 a. in., Sherman went to theplate shop to get a steel plate.He got an order for it at the plateyard office and was told to go out into the yard and get one Chapmanto give it to him. Chapman was unloading a car of steel with acrane and told Sherman he would have to wait until that waslnished.Sherman waited in the plate yard for awhile and thenwent back to the plate yard office again, where he was told to askChapman again.Chapman's reply was still the same; so Shermanand his helper stood around and waited.About,10 o'clock Garveysaw Sherman waiting and asked him what the trouble was. Sher-man told him, and they both went to Chapman, who said he wouldget the plate immediately.Soon after, Chapman brought the plate,but he refused to take it into the plate shop and instead put it onsome horses in the yard. Sherman and his helper then marked itoff into the 70 collars into which it was to be cut.They finished atabout 11: 30 but could not get the crane to take the plate into theplate shop; so they waited around until lunch.After lunch thecrane took the plate into the shop. where it was cut. Sherman andhis helper started straightening the pieces, not bemq able to get aman in the plate shop to do it. Sherman finally made arrangements DECISIONS AND ORDERS587to have the rest of the pieces straightened that night, went back totheSkipjackand started putting the collars on.Harold Fant, the watchman, testified that he went through the-plate yard twice before 10 o'clock on February 17, and Sherman andhis helper were loafing both tines.At about 10: 15 Fant saw Menzieand told him that two of his men were loafing in the plate yard.Menzie climbed up on the staging of theSalmon,a submarine nextto the plate yard, and saw Sherman and his helper still standingaround.Although the watchmen were instructed to report infrac-tions of rules to their superior, McCarthy, Fant testified that if hedid not consider the offense serious and he knew the offender's fore-man, he reported it to the foreman, which was the procedure fol-lowed in Sherman's case.The next time Menzie saw Garvey, which was during the afternoonof February 17, he told him that Sherman had been reported forloafing and that Garvey should send Sherman to see him.When Sherman reported for work on February 18, Garvey toldhim to see Menzie. Sherman found Menzie on top of theSeal.Menzie told him to turn in his tools, collect his pay, and get out ofthe yard.Sherman asked why he was being discharged.Menzieanswered that he had been turned in for loafing and that he should"get the hell out of the yard." Some time later that morning, Sher-man saw Menzie talking to Haupt, the hull superintendent, and askedthem if he had been discharged for his union activity.Menziedenied knowing that Sherman belonged to the Union and told himhe had been discharged for loafing.Haupt gave Sherman fatherlyadvice about working hard, and Menzie, according to his testimony,told Sherman, in reply to Sherman's question about reemploymentat a later date, that he should return after he had worked at Quincy,Massachusetts, for a while, and he would be put back to work.Sherman denied at the hearing that he had asked Menzie if hewould be reemployed.After shaking hands with both of them,Sherman left the yard, stopping on his way to tell one of theUnion officials that he had been discharged.After lunch on February 18, a meeting, arranged by Bowman,was held in Robinson's office to discuss Sherman's discharge. It wasattended by Robinson, Wheeler, manager of the shipbuilding depart-ment,Haupt, and Menzie, for the respondent.Bowman, Weiss,Sherman, Hedlund, and one or two other shipfitters belonging to theUnion represented the Union.Robinson refused to reinstate Sher-man but promised to consider the matter further if the Union pre'rented more convincing evidence that Sherman was discharged forhis union activities.The evidence shows that Sherman had never been a fast workerand that it had taken him several days longer to lay the torpedo flats 588NATIONALLABORRELATIONS BOAT{Din other boats than the respondent thought it should have.Menzietestified that he had never spoken to Sherman about loafing becauseSherman "knew he was laying down on the job."Menzie latertestified that he had spoken to Sherman five or six times about loafing.Menzie further testified that it takes a good man 5 to 7 days to lay atorpedo flat but that it takes a "ham" 10 days to 3 weeks.Menziecharacterized Sherman as a "ham."He also stated, however, that they_.,It is significant that although Garvey knew that Sherman hadbeen waiting in the plate yard on the morning of February 17, he didnot consider it of sufficient moment to report it to Menzie.Nor didFant, the watchman, consider the matter very serious, since he re-ported it to Menzie and not to McCarthy. Sherman testified thatservice in the plate yard was very poor.He stated, "If you couldhave got the service you could have got it [a plate] in 15 minutes.It takes an Act of Congress to get a plate over there."Menzie testified that he marked Sherman's discharge card to indi-cate that he was not to be rehired because of "the trouble he caused."That this card was in existence prior to the conference in Robinson'soffice on the afternoon of February 18 is shown by Menzie's testimonyabout that conference.,Mr. Robinson asked me, he said, "You fired a fellow calledSherman?" I said, "Yes."He said "What did you fire him for?"I said, "Well, he-it says on the discharge card, `loafing'."Andhe said "Well, the committee has been up here about it, and"-no."the committee has got a date with me this afternoon."He saidthe committee were going to come into his office that after-noon, and talk the situation over, and he asked me if I wantedto stay until they came in, and I said yes. So I stayed therewhile Bowman and the gang came in.Menzie further testified :Q.What did you put on the card when you signed it?A.When I put my signature on there I put on whatever itsays there. I put on "rehire" [sic] and all.Menzie could not remember when he signed the discharge card,and an examination of it affords no clue as to when he did so.Histestimony on that point sets the date of signing the card anywherefrom February 18 until after the beginning of the strike on February23.However, Menzie finally testified that he decided at the meeting inRobinson's office on February 18 that Sherman was not to be rehired.While he was testifying, Menzie displayed intense hostility towardSherman and the Union.This hostility apparently arose immedi-ately after Sherman joined the Union and became active in it. DECISIONS AND ORDERS589Although Sherman, according to Menzie, had always been a slowworkman, it was not until the beginning of February, after Shermanhad joined the Union and become active in it, that Menzie took aninterest in Sherman's work and began to try to hurry him.Menzietestified he had never warned Sherman about his work. Garvey testi-fied that while Sherman was working on the forward flat in theSkipjack,which was just after he became active in the Union, he,warned Sherman three or four times to hurry because Menzie wantedto get that flat finished.The only other time Garvey claims to havetried to hurry Sherman was in November when Menzie directed himto give Sherman two additional men to enable him to finish the flatin theSealmore quickly.The evidence also shows that there were other "hams" in the yardwho were not discharged.Upon being asked whether he had everdischarged anyone but Sherman for taking 3 weeks on a flat, Menziereplied that he could not remember.Menzie's denial of knowledge of Sherman's membership in theUnion is not credible in view of Sherman's activity in signing upUnion members in the yard both during working hours and duringlunch hour.Neither Sherman nor any of the other' Union membersmade any secret of his membership.Garvey knew that Shermanbelonged to the Union because Sherman had asked him to join at onetime.The respondent does not deny that Sherman spent the morning ofFebruary 17 in the plate yard waiting for a plate. If Menzie hadinvestigated the charge of loafing even by talking to Garvey, hewould have found that Sherman was having definite difficulties at-tempting to secure the material necessary to carry on this work.We are led to the conclusion that Menzie knew Sherman was anactive Union member and that he seized on the report of the watchmanas an excuse to discharge Sherman, who, by Menzie's admission, wasno less efficient than other persons working in the yard.The argument of the respondent that the fact that other more prom-inent and active Union members were retained shows that Shermanwas not discriminated against-is not persuasive.We therefore find that Frank Sherman was discharged by the re-spondent on February 18, 1937, because he joined and assisted theUnion.By that discharge, the respondent has discriminated in regard to his hire and tenure of employment, thereby discouragingmembership in the Union, and has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section7 of the Act. 590NATIONAL LABOR RELATIONSBOARDC. The strike on February 23, 1937The Union was organized in the summer of 1934. Its membershipvaried greatly in numbers during the ensuing 21/2 years.On Janu-ary 25, 1937, Bowman, Seagal, Hedlund, Beck, Silva, and Allen hada conference with Robinson and asked for recognition of the Unionas exclusive representative of the employees.Robinson pointed outthat they had not shown that they represented a majority of theemployees.Another conference was arranged for January 28, 1937,and Silva promised to submit the Union's proposed agreement onJanuary 27.When the Union committee presented the proposedagreement on January 27, Robinson told them that since it was drawnfor the signature of the respondent's president, it would have to besent to New York for consideration.The conference on January 28 was attended by Bowman, Silva,Beck, and John Green, the president of the International Union ofMarine and Shipbuilding Workers of America, the parent body ofthe Union.Green requested an early answer to the Union's proposaland also requested Robinson not to sign a contract with the Asso-ciation until negotiations with the Union were completed.Robinsonrefused to agree to the latter point but stated that he would not signwith anyone until he was satisfied with their representation.Rob-inson again pointed out that the Union had not shown that itrepresented a majority.On February 2 Robinson informed the Union committee that hewould not recognize the Union as exclusive bargaining agent and thathe was going to sign an agreement with the Association, recognizingit as the bargaining agent for its members.On February 4 Green and Silva, for the Union, had a conferencewith Robinson, Weatherbee, and Cable, for the respondent.Robinsonsaid that the respondent would not seek to enjoin the Board if theUnion petitioned for an election, but the Union did not wish to filea petition.They talked over the possibility of having an electionconducted by the Connecticut State Board of Mediation and Arbi-tration, herein called the State Board.During the ensuing 2 weeks, Green wrote the State Board .andrequested that it hold an election among all employees except super-visory, office, and draughting room employees.The State Boardnotified the respondent and the Association of the request andarranged a hearing or conference in Hartford, Connecticut, forFebruary 19, 1937.On February 18, 1937, Sherman was discriminatorily dischargedand the Union committee had its conference on the discharge withRobinson, as described above. DECISIONS AND ORDERS591On February 19 the hearing before the State Board was held inHartford.Green outlined the Union's idea of the appropriate unit.Stitt said that the Association wanted to include the draughting roomemployees and office workers and would not consent to an electionon any other basis.Robinson said that while he thought the unit wasa matter to be settled between the Union and the Association, he sawno reason for excluding the office and draughting room employees.The chairman of. the State Board then announced that since theparties could not agree,it could not hold an election,beingwithoutpower to determine the appropriate unit.On Sunday,February 21, the Union held a meeting in New Lon-don, Connecticut,which wasattended,by 450 or 500 people. Silvaand Bowman explained what had happened at the-meeting with theState Board in Hartfordand at theconferencewithRobinson aboutSherman's discharge.The Union voted to present two demands toRobinson and to "demonstrate their economic strength"if he refusedthem.The committeewas to demand the reinstatementof Shermanand a vote among the productionemployees, excludingsupervisory,office, anddraughtingroom employees,to determinethe bargainingagent desired by the majority.The form that the "demonstrationof economic strength" was to take was not decided at that meetingexcept that it was to be a strike of some sort.On February 23, at about 10: 30 a. in., the Union committee calledon Robinson in his office to present the demands.Robinson refusedthem.Astheywere leaving,Robinson called Silvaaside and askedhim to see that the men on the committeefrom the nightshift leftthe yard.Silva, Allen, and oneother committeeman,probably Hed-lund, left the yard immediately.Bowman and Seagalwalked to-ward the boats.Weiss left them and a minute or so later blew theplant whistle,which signalledthe beginningof the strike.ThisNvas shortly after 10: 30 a. in.Work soon stopped.At first themen gathered in groups and talked,but before long they startedparading around the yard and urging others to stop working. Therewas no violence,and, although the language used was profane attimes, it was as Menzie testified,"shipyard language."Weiss andBowman went around the yard shutting off electric and air powerand acetylene lines. The respondent,both at the hearing and in itsbrief,made much of the possible damage to property and danger tolife whichthe suddenturning off or on of electricity,compressed air,,or acetylene might entail.As it turned out, no damage was done.It is also noteworthy that the foremen and superintendents did nothesitate to turn the power back on immediately without warninganyone.- 592NATIONAL LABOR RELATIONS BOARDThat afternoon Robinson instructed the foremen to tell the strikersto leave the yard, and many of them -did. Food was passed overthe fence for those who did not leave. Toward evening about 125men gathered in the weld shop.Robinson requested them to leavethe yard and informed them that they were discharged.The strik-ers refused to leave and were removed without violence from theweld shop some time after midnight by Connecticut State police.They were arrested for trespassing, were later arraigned in the towncourt of Groton, and fined approximately $3 each.After being removed from the plant, the sit-down strikers andothermembers of the Union continued their strike against therespondent.During March wid April 1937, conferences were heldbetween the Union and the respondent in regard to settlement ofthe strike and the reinstatement of the strikers.They were not ableto agree upon terms and the strike was still in progress at the timeof the hearing.The respondent's contention that the strikers were discharged byRobinson on February 23, 1937, is without foundation.His an-nouncement, after the strike had begun, did not operate as a dis-charge of the strikers and they did not thereby lose their status asemployees of the respondent.4The strike was and continued to bea current labor dispute within the meaning of Section 2 (9), ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-fipondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDY,Having found that the respondent engaged in unfair labor prac-tices,we must, in order to effectuate the policies of the Act, restorethe situation as it existed prior to their commission, so far as thatispossible.Where, as here, the strike was in a large measure theconsequence of the respondent's unfair labor practices, our usualpractice is to order the respondent to reinstate the strikers upon4Matter of Riles-Coleman Lumber Company and Puget Sound Distract Council of Lumberand Sawmill Workers,4 N L R B 679;Matter of Stackpole Carbon CompanyandVnited Electrical andRadioWorkers of America,Local No502, 6 N L R B 171. DECISIONS AND ORDERS593application.The respondent contends that the conduct of the strik-ers on the day the strike began should bar an order for reinstate-ment.The seizure of its property constituted, it points out, a viola-tion of a State statute, under which the strikers were convicted andfined.The respondent also contends that their conduct endangeredboth lives and property, and that by parading through so-calledrestricted, areas and establishing themselves in the weld shop, thestrikers endangered the national defense.It may be noted in the first place that the action of the strikerswas undertaken in protest against an unfair labor practice of therespondent.Laying aside this fact, however, we shall considerwhether the strikers' conduct would in any circumstances warrant re-fusal of relief.We may assume that the strikers were guilty ofviolation of local law when they engaged in a sit-down strike onFebruary 23.However, the local authorities, whose responsibilityit is to enforce that law, failed to take a serious view of the crime,as the penalty imposed attests.As stated above, no injury to personor property resulted from the strikers' conduct.We are, therefore,in agreement with the view of its seriousness taken by the local au-thorities.In such a case we see no reason to inflict a further andmuch more drastic penalty for violation of the Connecticut statute.It is true that the Board, in its discretion, has withheld ordersfor reinstatement of strikers because of crimes committed duringthe course of strikes.But in each case the crime has been a far moreserious offense, amounting to a felony rather than a misdemeanoras here, and involving such conduct as shooting or dynamiting. Insuch situations, recognizing that restoration of the working relation-ship would not only not produce harmony, but might also involveactual danger to the employer and his representatives, we have takenthe offense into account and withheld the order.There is nothingin the present case which would justify such an exercise of discretion.The claim that the strikers' conduct endangered the, national de-fense will not bear scrutiny.The so-called restricted areas werebarred only to visitors to the plant.Employees were regularly per-mitted to go anywhere in the plant without a pass.The fact, there-fore, that the machine shop, which was in the same building as theweld shop occupied by the strikers, is a restricted area, is of noconsequence.Nor is there any importance to the fact that the blue-print room is also in the same building.There is no evidence thatthe blue-print room was entered by ally strikers or that the blue-prints were disturbed in any way.Under ordinary circumstances,any employee who needed a blue-print was permitted to go to theroom in which they were kept, obtain it from the custodian, and keepit as long as he wished, if only it was kept available in the plant. 594NATIONAL LABORRELATIONS BOARDWe conclude that the strikers should be offered reinstatement uponapplication, and we will so order.Such reinstatement shall be effected in the following manner : Allemployees hired after the commencement of the strike shall, if nec-essary to provide employment for those to be offered reinstatement,be dismissed.If, thereupon, by reason of a reduction in force, thereis not sufficient employment immediately available for the remainingemployees, including those to be offered reinstatement, all availablepositions shall be distributed among such remaining employees in ac-cordance with the respondent's usual method of reducing its force,without discrimination against any employee because of -his unionaffiliation or activities, following a system of seniority to such extentas has heretofore been applied in the conduct of the respondent'sbusiness.Those employees remaining after such distribution, forwhom no employment is immediately available, shall be placed upona preferential list prepared in accordance with the principles setforth in the previous sentence, and shall thereafter, in accordancewith such list, be offered employment in their former or in substan-tially equivalent positions, as such employment becomes availableand before other persons are hired for such work.We shall also order the respondent to reinstate Frank Shermanwith back pay from the date of his discharge to the date of the offerof reinstatement to him, less any amount he may have earned duringthat period.The strikers will hot, of course, be entitled to backpay for the period of the strike.However, the strikers will be en-titled to back pay beginning with any refusal by the respondent oftheir applications for reinstatement in accordance with our order.We shall also order the respondent to withdraw all recognitionfrom the Association as representative of any of its employees forthe purposes of collective bargaining and to disestablish it as suchrepresentative.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.IndustrialUnion of Marine and Shipbuilding Workers ofAmerica, Local No. 6, and Employees Association of the ElectricBoat Company, Groton. Connecticut, Inc., are labor organizations,within the meaning of Section 2 (5), of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of Employees Association of the ElectricBoat Company, Groton, Connecticut, Inc., and by contributing finan-cial and other support thereto, has engaged in and is engaging in DECISIONS AND OItDEI{S595,unfair labor practices, within the meaning of Section 8 (2), of theAct.3.The respondent, by discriminating in regard to the hire and,tenure of employment of Frank Sherman, and thereby discouragingmembership in industrial Union of Marine and Shipbuilding Work-ers of America, Local "No. 6, has engaged : in and is engaging inunfair labor practices, within the meaning of Section 8 (3), of theAct.4.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has. engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1), of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7), ofthe Act.ORDERUpon the basis of the above findings'of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Electric Boat Company, its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Discouraging membership in Industrial Union of Marine andShipbuildingWorkers of America, Local No. 6, by discharging orrefusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire and tenure of employmentor any term or condition of their employment because of mem-bership or activity in Industrial Union of Marine and ShipbuildingWorkers, Local No. 6, or any other labor organization of itsemployees ;(b) In any manner dominating or interfering with the adminis-tration of Employees Association of the Electric Boat Company,Groton, Connecticut, Inc., or with the formation and administrationof any other labor organization of its employees, and from con-tributing financial or other support to said Association or to anyother labor organization of its, employees;(c)Recognizing Employees Association of the Electric Boat Com-pany, Groton, Connecticut, Inc., as the representative of any of itsemployees for the purpose of dealing with the respondent concern-ing grievances, labor disputes, wages, rates of pay, hours of employ-ment, or conditions of work;,(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to 596NATIONALLABOR RELATIONS BOARDform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Frank Sherman immediate and full reinstatementto his former position without prejudice to his seniority and otherrights and privileges ;(b)Make whole Frank Sherman for any loss of pay he has suf-fered by reason of his discharge, by payment to him of a sum equalto that which he world normally have earned as wages during theperiod from the date of his discharge to the date of such offerof reinstatement, less the amount earned by him during such period;(c)Upon application, offer to those employees who went out onstrike on February 23, 1937, and thereafter, immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges,in the manner set forth in the section entitled "Remedy" above,placing those employees for whom employment is not immediatelyavailable upon a preferential list in the manner set forth in saidsection ;(d)Make whole the employees ordered to be offered reinstatementfor any loss of pay they will have suffered by reason of the respond-'ent's refusal to reinstate them, upon application, following the is-suance of this order, by payment to them, respectively, of a sum ofmoney equal to that which each would normally have earned aswages during the period from five (5) days after the date of suchapplication for reinstatement to the date of the offer of employmentor placement upon the preferential list required by paragraph (c)above, less the amount, if any, which each will have earned duringthat period;(e)Withdraw all recognition from Employees Association of theElectric Boat Company, Groton, Connecticut, Inc., as a representativeof its employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work, and completely disestablish saidAssociation as such representative;(f)Post immediately in conspicuous places in its plant at Groton,Connecticut, and maintain for a period of at least thirty (30) con-secutive days, notices to its employees stating (1) that the respondentwill cease and desist in the manner aforesaid, and (2) that the re- DECISIONS AND ORDERS597spondent will withdraw all 'recognition from Employees Associationof the Electric Boat Company, Groton, Connecticut, Inc., as repre-sentative of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work, and completely dises-tablish said Association as such representative;(g)Notify the Regional Director of the First Region within ten(10) days from the date of this order what steps the respondent hastaken to comply herewith.